UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-2542


SHAPAT AHDAWAN NABAYA,

                 Petitioner - Appellant,

          v.

COMMISSIONER OF INTERNAL REVENUE SERVICE,

                 Respondent - Appellee.



               Appeal from the United States Tax Court.
                        (Tax Ct. No. 8457-13 L)


Submitted:   December 16, 2014             Decided:   January 7, 2015


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shapat Ahdawan Nabaya, Appellant Pro Se.   Robert Joel Branman,
Thomas   J.  Clark,   UNITED   STATES DEPARTMENT   OF  JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Shapat   Ahdawan     Nabaya    appeals   from   the   tax    court’s

order dismissing his petition in which he sought to challenge

the IRS’s notice of intent to levy.            We have reviewed the record

and find no reversible error.              Accordingly, we affirm for the

reasons stated by the tax court.             Nabaya v. Comm’r of Internal

Revenue,    No.   8457-13    L   (U.S.T.C.   Sept.   26,    2013).      Nabaya’s

pending    motions   are    denied.    We    dispense   with   oral     argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                        AFFIRMED




                                       2